TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00370-CV



                   The State Board for Educator Certification, Appellant

                                                v.

                                Erasmo Montalvo, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-12-002991, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant the State Board for Educator Certification has filed an unopposed motion

to abate the appeal pending resolution by the Texas Supreme Court of the related mandamus

proceeding, In re State Board for Educator Certification, cause number 13-0537. We grant the

motion and abate the appeal.



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Abated

Filed: February 26, 2014